Opinion filed July 18, 2019




                                        In The

        Eleventh Court of Appeals
                                     ___________

                               No. 11-19-00026-CR
                                     ___________

                  JOHN GREGORY BROOKS, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-45,345


                      MEMORANDUM OPINION
       The trial court convicted Appellant of the state jail felony offense of
possession of less than one gram of cocaine and assessed Appellant’s punishment at
confinement for two years and a fine of $500. The trial court suspended the
imposition of the sentence and placed Appellant on community supervision for five
years. The State subsequently filed a motion to revoke, alleging four violations by
Appellant of the conditions of his community supervision. Appellant pleaded true
to all four alleged violations. The trial court found the State’s allegations to be true,
revoked Appellant’s community supervision, and sentenced Appellant to two years’
confinement. We modify the trial court’s judgment to correctly reflect Appellant’s
original sentence and the name of the attorney for the State and, as modified, affirm
the trial court’s judgment.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. However,
prior to counsel filing the Anders brief, this court received a letter filed by Appellant
in the trial court. In that letter, Appellant asserted that the “piece of a crumb” that
he possessed was too small to be tested, that he has been sentenced twice for the
same crime in violation of the prohibition against double jeopardy, that the “second
half is more than double of what the maximum amount carries,” and that he received
ineffective assistance of counsel.
      In addressing an Anders brief and a pro se response, a court of appeals may
only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that it has reviewed the record and finds no reversible error or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new
                                           2
counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at 409;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record. In doing so, we note that “‘one sufficient ground for revocation [will]
support the trial court’s order revoking’ community supervision.” Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009) (quoting Jones v. State, 571 S.W.2d
191, 193–94 (Tex. Crim. App. 1978)); see also Guerrero v. State, 554 S.W.3d 268,
274 (Tex. App.—Houston [14th Dist.] 2018, no pet.). In this regard, a plea of true
standing alone is sufficient to support a trial court’s decision to revoke community
supervision. Moses v. State, 590 S.W.3d 469, 470 (Tex. Crim. App. [Panel Op.]
1979). Further, absent a void judgment, issues relating to the original conviction
may not be raised in an appeal from a revocation proceeding. Wright v. State, 506
S.W.3d 478, 481 (Tex. Crim. App. 2016). Based on our review of the record, we
agree with counsel that no arguable grounds for appeal exist.1
        However, we note that the trial court’s February 5, 2019 Nunc Pro Tunc
Judgment Revoking Community Supervision incorrectly reflects that Appellant’s
original sentence was probated for a period of two years and that the prosecutor was
Rikke Earnest. We have the authority to modify the trial court’s judgment to
correctly reflect the trial court proceedings when we have the necessary information
to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.
Crim. App. 1993). Therefore, we modify the trial court’s February 5, 2019 Nunc
Pro Tunc Judgment Revoking Community Supervision to reflect that the “Original
Punishment Assessed” was “TWO (2) YEARS STATE JAIL DIVISION, TDCJ




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3
PROBATED FIVE (5) YEARS FINE: $500.00” and that the “Attorney for State”
was “Kortney Williams.”
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court as modified.


                                                                   PER CURIAM


July 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      4